Citation Nr: 1442384	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-09 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depressive disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992, and from October 2007 to April 2008, with additional service in a Reserve component from February 1995.  This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  


REMAND

The Veteran contends that his current psychiatric disorders began during his first period of active service and have continued since such time.  

Available service treatment records for the Veteran's first period of active service dated in February 1989 indicate diagnoses of adjustment disorder, with depressed mood.  Such records note the Veteran's report of anxiety, sleep disturbance, and the inability to cope with Navy life, to include being aboard the USS PONCE for several months.  In addition, one record includes the examiner's comment that the Veteran's ambivalence towards Navy life increased due to his grandfather's death.  A May 1989 record reiterates the Veteran's aforementioned complaints, as well as notes his report of being picked on by a superior officer; the assessment was maladjustment, without a legitimate complaint.  A July 1989 record indicates that the Veteran sought treatment several times during service for psychological reasons, to include difficulty adjusting to military life and separation from his family.  The examiner noted that the Veteran was visibly shaken and crying, however, not hysterical; the assessment was mild anxiety and the Veteran was given Valium.  A January 1990 record indicates that the Veteran sought medical treatment often for a depressed mood and demonstrated a tearful appearance; the assessment was depression, adjustment difficulty.  A subsequent January 1990 record notes a diagnosis of a personality disorder with passive aggressive traits; the examiner indicated that administrative separation was strongly recommended.    

Service treatment records for the Veteran's second period of active service are negative for complaints for and diagnoses of any psychiatric disorder.  

The Veteran underwent a VA examination in November 2008, during which the Veteran reported that he was stressed out during his first period of service, namely, he had interpersonal problems and difficulty with his duties.  The examiner diagnosed adjustment disorder, with mixed emotional features.  Upon review of the claims file, the examiner indicated that the Veteran's allegations of a mental disorder linked to service were not supported because of a lack of clinical findings or contemporaneous records in the claims file.  The examiner concluded that the adjustment disorder was not considered permanent and was not severe enough to interfere with social or occupational functioning.  

The Veteran underwent a VA examination in October 2009, during which he reiterated the same complaints regarding his first period of active service.  The examiner diagnosed depression.  Upon review of the claims file, the examiner indicated that it was not possible to resolve the issue as to whether or not the Veteran's current depression manifested from his in-service diagnosis of a personality disorder and the post-service diagnosis of adjustment disorder, without resorting to speculation.  In a December 2009 addendum to the October 2009 VA examination, the examiner stated that a personality disorder and depression were not separable by history or current examination.  The examiner indicated that it was not possible to determine to what extent the Veteran's military experience and his depression and adjustment disorders, as well as his personality disorder, "was cause related to such experience," without resorting to speculation.  

The Veteran underwent a VA examination in September 2012, during which he reported that he experienced stress during his first period of service.  Specifically, the Veteran stated that he was deployed to the Mediterranean and was ultimately sent to Liberia to evacuate nationals.  He explained that his assignment included working one hour on and one hour off for 95 days in extreme heat.  The Veteran indicated that at such time there were many helicopters landing on deck of the ship, thus, he didn't get much air because he wasn't allowed on the flight deck.  He stated that the stress caused him to be irritable and on edge.  The examiner diagnosed depressive disorder.  The examiner indicated that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder.  The examiner also indicated that there was no evidence of a personality disorder. 

To date, the opinions of record are inadequate for purposes of adjudication.  In this regard, while the November 2008 and October 2009 VA examiners stated that they reviewed the Veteran's claims file, neither examiner discussed the treatment that the Veteran sought during his first period of active service.  Moreover, while such examiners stated that they could not provide an opinion addressing the etiology of the Veteran's current depression without resorting to speculation, neither examiner offered any rationale for that conclusion.   Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, in light of the conflicting examination findings, another VA examination and opinion are necessary in order to make a determination in this case.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran receives ongoing treatment for his psychiatric disorders from the VA Medical Center in Martinsburg, West Virginia.  The most recent VA outpatient treatment records in the claims file are dated in June 2014 from such facility.  On remand, ongoing relevant treatment records must be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2).   

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain VA outpatient treatment records from the VA Medical Center in Martinsburg, West Virginia dated in June 2014 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination by a psychiatrist to determine whether any current or previously diagnosed psychiatric disorder, to include depressive, is related to his first period of active military service.  The Veteran's claims file and all electronic records must be made available to the psychiatrist, and the psychiatrist must specify in the report that these records have been reviewed.  The psychiatrist must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the psychiatrist must state whether any current or previously diagnosed psychiatric disorder is related to the Veteran's first period of active military service.  The examiner must comment on the Veteran's service treatment records that demonstrate that he sought treatment for mental health related complaints in 1989 and 1990.  The examiner must also discuss the Veteran's in-service diagnoses of adjustment disorder, with depressed mood; maladjustment, without legitimate complaint; mild situational anxiety; and depression/mild adjustment difficulty.  

A complete rationale for all opinions must be provided.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular psychiatrist.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

